 1
 2
 3
 4                              UNITED STATES DISTRICT COURT
 5                                     DISTRICT OF NEVADA
 6   DON SAVAGE,                                        Case No. 3:17-CV-0612-MMD-CLB
 7                                                       ORDER
                          Plaintiff,
 8
                v.
 9
     ARANAS, et al.
10
                  Defendants.
11   ____________________________/
12
            The court’s minute order regarding the requirements of Klingele v. Eikenberry, 849
13
     F.2d 409 (9th Cir. 1988) and Rand v. Rowland, 154 F.3d 952 (9th Cir. 1988) (ECF No. 56)
14
     was returned to the court with the following handwritten note: “Inmate Savage, Don
15
     (#1004487) was paroled from SDCC1 on 4/23/2021.” (ECF No. 57).
16
            Pursuant to Local Rule IA 3-1, plaintiff must immediately file with the court written
17
     notification of any change of mailing address. Failure to comply with this rule may result
18
     in dismissal of this action. Plaintiff shall have until June 24, 2021 to file a notice of change
19
     of address or this court will recommend that this action be dismissed.
20
            IT IS SO ORDERED.
21
                    May 24, 2021
            DATED: _____________________
22
                                                 ____________________________________
23                                               UNITED STATES MAGISTRATE JUDGE

24
25
26
27
28
            1
                Southern Desert Correctional Center.
